Citation Nr: 1706131	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  15-38 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to August 1952.  The Veteran died in April 2011.  The appellant in this claim is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim stems from a February 2013 rating decision in which the RO denied the appellant's claimed entitlement to service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement (NOD) in May 2013.  A statement of the case (SOC) was then provided in September 2015.  The appellant  then perfected her appeal with the timely submission of a VA Form 9 (Substantive Appeal) in October 2015.  Although the appellant did not provide any indication of a hearing election on the VA Form 9, the Veteran's representative indicated in a subsequent November 2015 VA Form 646 (Statement of the Accredited Representative in the Appeal Case) that she desired a Travel Board Hearing before a member of the Board and that they would represent the appellant at that hearing.  A review of the claims file does not show that such hearing has been scheduled.

Accordingly, the appellant should be afforded an opportunity to appear before her requested hearing.  A remand is therefore necessary to afford the appellant such a hearing.  38 C.F.R. § 20.707 (2016).  In doing so, the RO must document its attempts to notify the appellant of such hearing, to include ensuring that the correct mailing address is used.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a hearing at the RO before a member of the Board in person. The RO should provide the appellant and her representative with written notice, at their latest address of record, which informs them of time, place, and date of the scheduled hearing. A copy of such notice letter should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




